Citation Nr: 0215433	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  96-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for a low back disorder.  In a May 1999 decision the Board 
denied entitlement to service connection for a back disorder, 
as well as several other disabilities claimed by the veteran.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, hereinafter referred to as 
the Court).  In a November 2000 Order, the Court vacated that 
portion of the Board's May 1999 decision which denied 
entitlement to service connection for a back disorder.  
Thereafter, in August 2001, the Board remanded this matter to 
the RO for conduct of a VA examination and compliance by the 
RO with the Veterans Claims Assistance Act of 2000 (VCAA).

In a letter dated in October 2002, the veteran, through his 
attorney, made a claim for service connection for a cervical 
spine disorder.  That claim is referred to the RO for 
appropriate action.


REMAND

In the October 2002 letter received by the RO before the case 
was returned to the Board, the veteran, through his attorney, 
requested a hearing before a hearing officer at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
hearing before a hearing officer at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




